Citation Nr: 0610414	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-18 047	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which granted service 
connection for erectile dysfunction and assigned an initial 
rating of zero percent.

In his April 2002 notice of disagreement (NOD) with the above 
rating decision, the veteran seemed to indicate an intent to 
appeal additional issues as well.  Also, the RO issued a 
statement of the case (SOC) in September 2003, having 
construed a statement from the veteran received in May 2003 
as his NOD with a July 2002 rating decision which decreased a 
total rating for his service-connected residuals of prostate 
cancer to 20 percent disabling.  The veteran, however, 
thereafter clarified, in VA Forms 9 that he filed with the RO 
in October 2003 and May 2004, that he only intended to appeal 
the initial noncompensable rating assigned for erectile 
dysfunction.  That is the only issue certified for appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims has 
also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  
      
The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006).  The veteran has not been furnished with notice as 
required by the Federal Circuit in Mayfield.  To date, no 
VCAA notice letter has been issued with regard to the issue 
on appeal.

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran with a VCAA 
notice letter regarding his claim for a 
higher initial rating for erectile 
dysfunction.  The notice must inform the 
claimant of any information and evidence 
not of record (1) that is necessary to 
substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the 
claimant to provide any evidence in her 
or his possession that pertains to the 
claim.  The notice should also (5) tell 
the veteran about the evidence needed to 
substantiate an effective date.

The evidence needed to substantiate the 
claim is that showing that it meets the 
rating criteria for a compensable 
evaluation, in this case, deformity of 
the penis and loss of erectile function 
or other criteria contained in 38 C.F.R. 
§§ 4.115a, 4.115b (2005).

2.  Adjudicate the claim.  If it is not 
fully granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




